EXHIBIT 77C to Neuberger Berman Institutional Liquidity Funds Form N-SAR 09/30/09 File Number: 811-21715 CIK Number: 0001317474 Report of Votes of Shareholders A special meeting of shareholders of Neuberger Berman Treasury Fund (the “Fund”), a series of Neuberger Berman Institutional Liquidity Funds (the “Trust”), was held on April 6, 2009.Upon completion of the acquisition of Neuberger Berman Management LLC (“Management”) and Lehman Brothers Asset Management LLC (“LBAM”) by NBSH Acquisition, LLC, an entity organized by key members of Neuberger Berman’s senior management (the “Acquisition”), the Trust’s management and sub-advisory agreements, on behalf of the Fund, with Management and LBAM, respectively, automatically terminated.To provide for continuity of management, the shareholders of the Fund voted on the following matters, which became effective upon completion of the Acquisition on May 4, 2009. PROPOSAL 1 – TO APPROVE A NEW MANAGEMENT AGREEMENT BETWEEN THE TRUST AND A NEWLY-FORMED SUCCESSOR ENTITY TO MANAGEMENT (“NEW MANAGEMENT”) Neuberger Berman Institutional Liquidity Funds Votes For Votes Against Abstentions Broker Non-Votes Treasury Fund PROPOSAL 2 – TO APPROVE A NEW SUB-ADVISORY AGREEMENT WITH RESPECT TO THE TRUST AND THE FUND, BETWEEN NEW MANAGEMENT AND LBAM Neuberger Berman Institutional Liquidity Funds Votes For Votes Against Abstentions Broker Non-Votes Treasury Fund PROPOSAL 3 – TO APPROVE THE ELECTION OF THE FOLLOWING TRUSTEES TO THE BOARD OF TRUSTEES OF THE TRUST:* Neuberger Berman Institutional Liquidity Funds Votes For Votes Withheld Abstentions Broker Non-Votes Joseph V. Amato John Cannon Faith Colish Robert Conti Martha C. Goss C. Anne Harvey Robert A. Kavesh Michael M. Knetter Howard A. Mileaf George W. Morriss Edward I. O’Brien Jack L. Rivkin Neuberger Berman Institutional Liquidity Funds Votes For Votes Withheld Abstentions Broker Non-Votes Cornelius T. Ryan Tom D. Seip Candace L. Straight Peter P. Trapp * Denotes trust-wide proposal and voting results. - 2 -
